DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 3/17/22 is entered and made of record. 
III.	Claims 1-6, 8-17, 19 and 23 are pending and have been examined, where claims 1-6, 8-17, 19 and 23 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-6, 8-17, 19 and 23 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “dividing the preset similarity range into a plurality of sub-ranges; and for each of the plurality of sub-ranges, determining, based on the target feature vector, a sub-search region corresponding to the sub-range in the N-dimensional feature space, and wherein the search region includes plurality of sub-search regions corresponding to the plurality of sub-ranges; determining, among the plurality of images, one or more candidate images, the feature vector of each candidate image being within the search region;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to 
VI.	The PCT application, PCT/CN2019/085630, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-6, 8-17, 19 and 23 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-6, 8-17, 19 and 23 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 

Primary reference, Shimura (US 5644765) discloses a system for image searching, comprising: at least one storage medium including a set of instructions; and at least one processor in communication with the at least one storage medium, wherein when executing the instructions, the at least one processor (see column 2, lines 37-60) is configured to direct the system to perform operations including:
obtaining a target image and a plurality of images, wherein at least one similar image to the target image is to be searched from the plurality of images (see figure 1, 20 is the target image, 33 includes plurality of images, images in 33 are to be searched);
determining a target feature vector of the target image and a feature vector of each of the plurality of images, each of the target feature vector and the feature vectors being an N-dimensional feature vector in an N-dimensional feature space (see figure 1, the features in 52 for image 20 has n dimensions and are compared to each of the image features in 33, see column 2, lines 43-45, ‘various kinds of features for an input image’, features are extracted are finite, then finite number is read as N);

    PNG
    media_image1.png
    71
    544
    media_image1.png
    Greyscale

determining, based on the target feature vector and a preset similarity range between the at least one similar image and the target image, a search region in the N-dimensional feature space (see figure 1, 52 calculates similarity or distance between 20 and all the image 
determining, among the plurality of images, one or more candidate images, the feature vector of each candidate image being within the search region (see figure 1, 21 shows the results of candidates images, see column 4, lines 19-26, remaining image data is sequentially selected as candidates starting from a second candidate in the order of similarity);
determining, among the one or more candidate images, the target feature vector, and the one or more feature vectors of the one or more candidate images (selecting image completely coincides with one of the stored image data, the coincident image data is selected as a first candidate, thereafter, remaining image data is sequentially selected as candidates starting from a second candidate in the order of similarity, see column 4, lines 20-25 and lines 44-50, image data which has the smallest distance value is determined to be most similar to the illustrative image, this processing is performed by the similarity calculation unit 52):

    PNG
    media_image2.png
    517
    930
    media_image2.png
    Greyscale
.
the at least one similar image to the target image based on the preset similarity range, the target feature vector, and the one or more feature vectors of the one or more candidate images. However, Shimura teaches calculating the value of the distance between each of the plurality of feature data and feature data of image data having the additional information selected in the selecting step (see column 1, lines 35-40), which suggests a preset similarity range. 
Secondary reference, Baba (US 20070122063) discloses determining, among the one or more candidate images, the at least one similar image to the target image based on the preset similarity range, the target feature vector, and the one or more feature vectors of the one or more candidate images (See figure 9 below, the use condition is a condition for using the type Cx of the shape feature of the representative pattern image Ri for the retrieval. More specifically, the condition defines the range of the similarity of the representative pattern image Ri obtained when the type Cx of the shape feature is used, see paragraph 47):

    PNG
    media_image3.png
    203
    559
    media_image3.png
    Greyscale
.

Baba also discloses the system of claim 4, wherein to determine the search region in the N-dimensional feature space, the at least one processor is further configured to direct the system to perform additional operations including:


    PNG
    media_image4.png
    301
    287
    media_image4.png
    Greyscale

in each dimension, determining a coordinate range of the at least one similar image, a difference between the target feature value in the dimension and each value in the coordinate range being within the geometrical distance range (see paragraph 57, creating unit 702 creates a probability density distribution 300 of the sample pattern images Sj in terms of the calculated Euclidean distance and figure 3, the dimension is on the x-axis), and
determining, based on the coordinate range in each dimension, the search region (see figure 9 below):

    PNG
    media_image5.png
    193
    745
    media_image5.png
    Greyscale
.


    PNG
    media_image6.png
    60
    457
    media_image6.png
    Greyscale
.

Yakubovich (US 20140079314) discloses one considers the distance between one cluster and another cluster to be equal to the shortest distance from any member of a given cluster to any member of another cluster. In complete-link clustering, one considers the distance between one cluster and another cluster to be equal to the longest distance from any member of a given cluster to any member of another cluster but is silent in disclosing “dividing the preset similarity range into a plurality of sub-ranges; and for each of the plurality of sub-ranges, determining, based on the target feature vector, a sub-search region corresponding to the sub-range in the 

Yakubovich, Baba and Shimura, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 12 and 23. For all the reasons above all claims are found allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 3/21/22